         Case 2:19-cv-00420-RAH-KFP Document 1 Filed 06/17/19 Page 1 of 5
      ,,,,!•.!,




                           IN .THE UNITED STATES DIS
                                THE:MIDDLE DISTRICT OF ALABAIIA
                                                     2019 JUR 11 A                  /0 41
                                                                DEBRA P. HACKETT.
                                                                 U.S. DISTRICT    CL
                                       *MAW I                                  COURT
                                                                filDOLE DISTRICT ALA
    :nam and prison nuMber
of.plaintiff(s)


                                                        • •:•   ,:,(7,.q:bc.:ggppl4iitid,lby:i:CIer5t:;of     •

                                       ..............   )

                                                        )
                                                        )
  Of On                                 4               )
  ateY1
Name of..perscfrksy who .violated
your constitutional: rights:
(List the .names of all the                             )
persons.) :                                             )


                            LAWSpITS
                                                      eri.lawitiiti -.:in„;state:::or:•tederaIcourt]:
 ..        .... ....... ............................
         .................                      .......    or
                                                         ........... ...........
                                                                          ...... .......
                           aCt~                   ... .          .)
                        .Have you etl4p:                   .stateHor:tederal court
                         relating to yOUr `imprison:tent?. yES. t:    NO ( X
                        If youranswer to A. or .E.A.S.:yes, describe each lawsuit

                        desaribe the additional lawauitson :another piede of
                        paper, using the sate.:outline.),

                  • •            3Parties.::t6AhispreviOuslawsUit':::
                             •

                                 RleintiffASY'



                                 Defendant(s)                                                     . .......




                            .*COurt!
                              state:court„:::.name:::the::ccunty),::L:.. .....
                                                                                    4111111111BANNME
            Case 2:19-cv-00420-RAH-KFP Document 1 Filed 06/17/19 Page 2 of 5




                       DisPositiOn (for example! . Wee...the oape.dismis
                       Was it aPpaaled?-le it still pending?1


                      Approximate date of filing lawsuit
                                        •
                 7.    Approximate elate of disposition

              CE OF PRESENT CONFINEMENT
                                                                  .J.420r2eda5
           PLACE,:or ::ippruraTTTON



III. .NAME AND. ADDRES4 OP INDIVIDUAL(S) YOU ALLEGE VIOLATED YOUR
      CONSTITUTIONAL RIGHTS.
              NAME                        ADDRESS




      ..                                EVIOLATION •DocuRE.p.,



V•i:•':    STATE.'BRIEFLY.'THE,'GROUNDS•.:ONI,'WHICH..YOU:BASEi:YOUR.ALLEGATION:.
           THAT YOUR::-CONST±TVTIONAL.;:RIGHTS
                                         ... .. :ARE:BEING:  . 1TIOLATED::
                                                  . :.:             ....    :.-•
                                                                               .•
                                                        ::,-.:
                                 ':AbAtI,         k       ‘...
                                                      : ....          'te..•-..
             Case 2:19-cv-00420-RAH-KFP Document 1 Filed 06/17/19 Page 3 of 5

....   .......
          ..:.. . .::.:.. • • •    ..   ..........:.   •.                       .     .
                STAT:                                                                                  ••• .
                16e6t 'you .                                Ace   TaanrIer*and,:perspii.;:involVed4:

                                  o.       LO.

                                                   on bo-k- tot2o4n - Sen-1-
                                                  ..        ..      3::,• 5H,-.
                                                  ,,,...0(\e12;;Lzoi.     •
                                                                                •

                                                                                                               C 4.0110,,z




                                                                                          6oc
                                                                               uSi-‘4"r      j
                 ROUND'THREE,
                           :
                                                                                       ()ur),)                 voAgado
                                                                                                                e •
                     rtishr"eit-A
               STYPPORtING .FACTS

                                              \Mk
   Case 2:19-cv-00420-RAH-KFP Document 1 Filed 06/17/19 Page 4 of 5       . •"     .    .          ... ......
                                                                                 : :'       ..'•       . .



                      EXACTtle. IrnIAT :YpU.- WANT THEL:COTMT..TO.:.:DO
                                                                          YOU,
                      ARGt114ENZ.. I :CITE: 11Q; tatiStS  •:StATtrzES.




       I" declare-'under p6r427t
tittt .correCt.
Case 2:19-cv-00420-RAH-KFP Document 1 Filed 06/17/19 Page 5 of 5




                                           /
